Citation Nr: 1728506	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  06-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to July 14, 2008 for total disability due to individual unemployability (TDIU), on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1984 until November 1984.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before a Veterans Law Judge in December 2010.  However, the Veterans Law Judge who conducted the December 2010 hearing is no longer employed by the Board.  Under 38 C.F.R. § 19.3(b), this appeal may be reassigned to another Veterans Law Judge for a decision.  A transcript of the hearing has been associated with the record.

The Board remanded this claim most recently in October 2014 for referral to the VA Director of Compensation Service.  The claim has since returned for further appellate consideration.


FINDINGS OF FACT

1.  Prior to July 2008, his combined disability rating was 40 percent.  He was service-connected for vertigo, tinnitus, otitis media, and right ear hearing loss.  

2.  The Veteran's service-connected disabilities, in and of themselves, precluded gainful employment consistent with Veteran's education and occupational experience, as early as July 24, 2005.  


CONCLUSION OF LAW

The criteria for an effective date of July 24, 2005 for the grant of a TDIU have been met, on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends his service-connected disabilities prevented him from obtaining and maintaining substantial gainful employment prior to July 2008.  

At that time, he was service-connected for vertigo, rated 30 percent disabling; tinnitus, rated 10 percent disabling; otitis media, rated 10 percent disabling, and right ear hearing loss, rated noncompensable.  His combined disability rating was 40 percent.  He did not meet the schedular criteria for TDIU, and his claim must be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).

If the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), then a TDIU may also be granted on an extraschedular basis under 38 C.F.R. § 4.16 (b).  When the schedular ratings are not met, the rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b).  

In November 2016, the Director of Compensation Service issued a decision denying an extraschedular TDIU. 

Although the Veteran received disability benefits from Social Security Administration (SSA) since February 1991, he continued to work.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran has been unemployed throughout the appeal period.  He has a 10th grade education and no additional training or education.  From 1999 to 2005, he worked part-time as a dishwasher and in construction security.  See May 2006 VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  The April 2008 VA examination showed balance disturbance but no staggering gait or imbalance.  In addition, his disabilities prevented him from performing chores and shopping, and caused severe effects with any recreation.  The Board notes the Veteran's employment history is in physical and manual labor and the record does not show education or occupational experience for any sedentary occupation.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As the evidence is relative equipoise regarding he Veteran's ability to secure or follow substantial gainful employment, the benefit-of-the-doubt doctrine is for application.  Thus, the Board considers the Veteran unable to secure or follow substantial gainful employment, including sedentary employment, due to his service-connected ear disabilities.  Id.; 38 C.F.R. § 4.16.

In sum, the probative evidence indicates that the service-connected ear disabilities precluded gainful employment, consistent with the Veteran's education and occupational experience, earlier than July 14, 2008.  A TDIU on an extraschedular basis is therefore warranted pursuant to 38 C.F.R. § 4.16(b). 

The effective date of an award of increased compensation, including a TDIU, shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 USCA § 5110(a), (b)(2) 38 C F R § 3 400(o); Hazan v Gober, 10 Vet. App. 511 (1997), Harper v Brown, 10
Vet. App. 125 (1997), VAOPGCP C 12-98.  

On May 22, 2006, the Veteran submitted a VA Form 21 8940, Veteran's Application for Increased Compensation Based on Unemployability, in which he claimed that he was unable work since July 2005 due to his service-connected ear disabilities.  This increase is within one year from filing; the Veteran is thus entitled to an effective date of the day after he last worked.  As he last worked on July 23, 2005, his effective date for TDIU should be July 24, 2005.  


ORDER

An effective date of July 24, 2005 for TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


